DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al (pub # 20130155237) in view of Calman et al pub # (20130191789) and further in view of Putman et al (pub #20170010676).

Consider claims 1 and 4. Paek et al teaches A method for recognizing an input of a person comprising: 
a sensor, (Fig. 5 and paragraphs 0059 gesture recognition module 512).
wherein the input is recognized by the sensor by at least one gesture of the person assigned to the input, (See at least paragraph 0060 module 512 determines if the user has made a recognizable gesture).
(paragraphs 0087 and 0088 determining whether a recognizable gesture has been performed).
wherein a functionality of the sensor for sensing the first gesture is checked, (paragraph 0088 a confidence score is calculated to determine whether a recognizable gesture has been performed).
Paek et al does not specifically disclose wherein, in the event that the functionality for recognizing the first gesture is not given, alternatively a second gesture is selected that is or will be assigned to same input, wherein a switch is automatically made from the first gesture to the second gesture such that the same input is recognized by the sensor by the second gesture instead of by the first gesture, and wherein the second gesture is an alternative gesture that is different from the first gesture.    However Calman et al in at least paragraph 0066 discloses a method of a mobile device identifying a transaction command through a gesture from a user.  If the gesture cannot be recognized with a certain level of confidence the mobile device may automatically assign a new gesture to the transaction command.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Calman et al with the system and method of Paek et al in order to improve the system by increasing the accuracy by which the system can recognize user gestures.  
Paek et al in view of Calman et al does not specifically disclose and wherein, when the switch is made, the first gesture is switched to an inactive mode and the second gesture is switched to an active mode.  However Putman et al in at least the abstract as well as paragraphs 0006 and 0052 discloses a system for detecting gestures comprising two 
Consider claim 2. Paek et al further teaches The method according to claim 1, wherein the sensor generates a signal upon sensing the first gesture, wherein a first signal is assigned to the first gesture, wherein a quality of the signal generated is controlled by comparison with the first signal, the quality of the signal generated being used to determine whether or not the functionality of the sensor for sensing the first gesture is given. (paragraph 0088 a confidence score is calculated to determine whether a recognizable gesture has been performed).
Consider claim 3. Paek et al further teaches The method of claim 2, wherein the second gesture is defined, wherein a second signal is assigned to the second gesture. (paragraph 0131).(paragraph 0088 a confidence score is calculated to determine whether a recognizable gesture has been performed).
Consider claim 6. Paek et al further teaches The system according to claim 5, wherein the computing unit is adapted to control a quality of the at least one signal which is transmitted to it by the sensor and to decide based on the determined quality of the signal assigned to the first gesture, whether or not the functionality of the sensor for sensing the first gesture is given. (paragraph 0088 a confidence score is calculated to determine whether a recognizable gesture has been performed).Consider claim 7. Paek et al further teaches The system according to claim 5, wherein the computing unit is adapted to select the second gesture and to switch the sensor from the first gesture to the second gesture for recognizing the input. (paragraph 0131 if the gesture the user has performed cannot be determined with a high level of confidence then the system can ask the user to confirm the gesture by providing an audible message to tell the user to make a “stop” gesture).Consider claims 8, 10, 11, and 12. Paek et al further teaches The system according to claim 4, for a motor vehicle. (abstract).(paragraph 0131 if the gesture the user has performed cannot be determined with a high level of confidence then the system can ask the user to confirm the gesture by providing an audible message to tell the user to make a “stop” gesture).

Consider claims 13 and 14. Paek et al further teaches The method according to claim 1, wherein it is determined, on the basis of a currently prevailing environmental impact acting on the sensor, whether or not the functionality of the sensor for sensing the first gesture is given. (paragraph 0140, DPA module 914 can assess the current performance of the gesture recognition module 512, which may comprise assessing the operating environment of the gesture recognition module 512).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                     

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624